Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Introduction


1.	This communication is in response to the Applicants' communication dated March 9, 2021. Claims 1-20 of the application are pending.

Examiner’s Amendment

2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Mr. Michael Roby on March 31, 2021.  

3.	The application has been amended as follows:
In the claims:
In claim 1, Lines 20-27, “calculating, with the at least one processor, a non-equilibrium Green's function by recursively inverting a retarded Green's function having the 
calculating, with the at least one processor, at least one of carrier densities and current densities at positions within the multi-quantum-well region using the non- equilibrium Green's function” 
has been changed to
-- calculating, with the at least one processor, a retarded Green's function of the light emitting diode by recursively inverting a particle energy equation having the Hamiltonian of the light emitting diode;
calculating, with the at least one processor, a lesser Green’s function using the retarded Green’s function, the lesser Green’s function being calculated differently for local equilibrium regions compared to the non-equilibrium regions;; and
calculating, with the at least one processor, at least one of carrier densities and current densities at positions within the multi-quantum-well region using the lesser Green's function--.

In claim 2, Line 1, “the non-equilibrium Green's function” 
has been changed to
-- the lesser Green's function --.

In claim 3, Line 1, “the non-equilibrium Green's function” 
has been changed to


In claim 4, Lines 3-4, “the multi-quantum-well region based on the non-equilibrium Green's function” 
has been changed to
-- the multi-quantum-well region--.

In claim 8, Line 3, “the non-equilibrium Green's function” 
has been changed to
-- the lesser Green's function --.

In claim 13, Lines 19-24, “calculate a non-equilibrium Green's function by recursively inverting a retarded Green's function having the Hamiltonian of the light emitting diode and calculating a lesser Green's function, the lesser Green's function being calculated differently for local equilibrium regions compared to the non-equilibrium regions; and
calculate at least one of carrier densities and current densities at positions within the multi-quantum-well region using the non-equilibrium Green's function” 
has been changed to
-- calculate a retarded Green's function of the light emitting diode by recursively inverting a particle energy equation having the Hamiltonian of the light emitting diode;
calculate a lesser Green’s function using the retarded Green’s function, the lesser Green’s function being calculated differently for local equilibrium regions compared to the non-equilibrium regions; and


In claim 16, Lines 3-4, “the multi-quantum-well region based on the non-equilibrium Green's function” 
has been changed to
-- the multi-quantum-well region--.

In claim 19, Lines 26-32, “calculate a non-equilibrium Green's function by recursively inverting a retarded Green's function having the Hamiltonian of the light emitting diode and calculating a lesser Green's function, the lesser Green's function being calculated differently for local equilibrium regions compared to the non-equilibrium regions; and
calculate at least one of carrier densities and current densities at positions within the multi-quantum-well region using the non-equilibrium Green's function” 
has been changed to
-- calculate a retarded Green's function of the light emitting diode by recursively inverting a particle energy equation having the Hamiltonian of the light emitting diode;
calculate a lesser Green's function using the retarded Green’s function, the lesser Green’s function being calculated differently for local equilibrium regions compared to the non-equilibrium regions; and
calculate at least one of carrier densities and current densities at positions within the multi-quantum-well region using the lesser Green’s function--.

Reasons for Allowance



4.	Claims 1-20 of the application are allowed over prior art of record.

5.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:

The closest prior art of record shows:
(1) light emitting diode with n-doped layers, p-doped layers and active region between those layers; the active layer comprises a light emitting material; low refractive index layers disposed around active layer for reducing guided light; the n-doped layer and the p-doped layer comprise a gallium nitride based material and an AlGaN/InGaN superlattice having an average refractive index less than that of GaN; the active region comprises a series of quantum wells;  (David et al., U.S. Patent 9,269,876); 
 (2) a light emitting diode with staggered quantum wells as active regions; the active region quantum layer comprises of GaN and InGaN; the active region with improved electron-hole wave function overlap provides higher radiative efficiency and optical gain; providing quantum well adjacent to GaN barrier region; current flows from p-side or anode to the n-side or cathode; charge carriers – electrons and holes – flow into the junction from electrodes with different voltages; when an electron meets a hole, it releases energy in the form of photon; quantum well comprises alternate layers with different thickness and band gap; a multi-quantum-well is formed by alternately laminating semiconductor layers of narrow and broad band gaps; improving luminescence efficiency using a staggered quantum well; quantum mechanical Tansu et a.l, U.S. Patent Application Publication 2010/0327783); 
(3) the use of non-equilibrium Greens function (NEGF) for atomic level quantum mechanical simulation; identifying a suitable Hamiltonian to provide adequate description of an isolated device; the NEGF formalism provides a well-defined relation used to calculate the density matrix from which the electron density and the current can be obtained; the transport equation is solved and the I-V characteristics of the nanoscale structure is determined using transport physics with electrostatics; a procedure is provided for calculating equilibrium potential and electron density using Green’s function; the quantum transport is derived using the overall Hamiltonian comprising a longitudinal part and a transverse part; the density distribution for the transport is derived using a retarded Green’s function (Spriyo Dutto, “Nanoscale device modeling: the Greens function method”, Superlattices and Microstructure, 2000); and.
(4) quantum mechanical with semi-classical drift-diffusion transport models for LED simulations; coupling the Green’s function formalism with drift-diffusion simulations; light emitting diodes based on InGaN/GaN multi-quantum-well structures for high efficiency solid state lighting; in such LEDs, efficiency droop due to a decrease in internal quantum efficiency with increasing device current; efficiency droop impedes reaching high efficiency at high light output power; at high operating current densities, both the recombination process and the transport process play an important role; drift-diffusion model  with Schrodinger equation is used for simulation of MQW LEDs; the modeling of the transport process in nanoscale systems is based on non-equilibrium Green’s functions (NEGF)the NEGF calculations for current densities and carrier densities use device Hamiltonian; coupling Green’s function techniques with drift-diffusion modeling provide useful additional insight into LED operation and is computationally Matthias Maur, “Multiscale approaches for simulation of InGaN/GaN LEDs”, J. Comput Electron, 2015). 

None of these references taken either alone or in combination with the prior art of record discloses a method of determining carrier transport characteristics of a light emitting diode, specifically including: 
(Claim 1) “calculating, with the at least one processor, a retarded Green's function of the light emitting diode by recursively inverting a particle energy equation having the Hamiltonian of the light emitting diode;
calculating, with the at least one processor, a lesser Green’s function using the retarded Green’s function, the lesser Green’s function being calculated differently for local equilibrium regions compared to the non-equilibrium regions;; and
calculating, with the at least one processor, at least one of carrier densities and current densities at positions within the multi-quantum-well region using the lesser Green's function” in combination with the remaining elements and features of the claimed invention.
 
None of these references taken either alone or in combination with the prior art of record discloses a non-transitory computer readable medium for determining carrier transport characteristics of a light emitting diode, specifically including: 
(Claim 13) “calculate a retarded Green's function of the light emitting diode by recursively inverting a particle energy equation having the Hamiltonian of the light emitting diode;

calculate at least one of carrier densities and current densities at positions within the multi-quantum-well region using the lesser Green’s function”, in combination with the remaining elements and features of the claimed invention.

None of these references taken either alone or in combination with the prior art of record discloses a non-transitory computer readable medium for determining carrier transport characteristics of a light emitting diode, specifically including: 
(Claim 19) “calculate a retarded Green's function of the light emitting diode by recursively inverting a particle energy equation having the Hamiltonian of the light emitting diode;
calculate a lesser Green's function using the retarded Green’s function, the lesser Green’s function being calculated differently for local equilibrium regions compared to the non-equilibrium regions; and
calculate at least one of carrier densities and current densities at positions within the multi-quantum-well region using the lesser Green’s function”, in combination with the remaining elements and features of the claimed invention.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/

	Art Unit 2123
	April 1, 2021